Citation Nr: 0516960	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  04-07 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left 
knee, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
degenerative joint disease of the bilateral knees.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois which denied the veteran's claims for 
entitlement to an increased disability rating for service-
connected degenerative joint disease of the bilateral knees 
and entitlement to service connection for a right hip 
disability.  

Procedural history

The veteran served on active duty from July 1949 to July 1950 
and from February 1952 to November 1953.  

In November 2000, the veteran filed a claim for entitlement 
to service connection for a bilateral knee disability.  The 
RO granted service connection for degenerative joint disease 
of the bilateral knees in an April 2001 rating decision; a 10 
percent disability rating was assigned under Diagnostic Code 
5010.

In February 2002, the veteran filed a claim for entitlement 
to service connection for a right hip injury, claimed as 
secondary to his service-connected bilateral knee disability.  
In a June 2002 rating decision, the RO denied service 
connection for right hip pain.

In February 2003, the veteran submitted a statement 
indicating that he wanted to "have my hips and knees 
reevaluated."  As noted above, in a May 2003 rating decision 
the RO denied entitlement an increased disability rating for 
degenerative joint disease of the bilateral knees and 
entitlement to service connection for a right hip condition.  
The veteran initiated the present appeal.

In a February 2004 rating decision, the RO granted separate 
10 percent ratings for degenerative joint disease of the 
right and left knee under Diagnostic Code 5003.  The veteran 
and his representative indicated continued dissatisfaction 
with these ratings in subsequent correspondences to the RO.  
Therefore, despite the grant of separate disability ratings 
for each knee, the increased rating claim is still in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].

The veteran testified before the undersigned Veterans Law 
Judge at a personal hearing, held by means of video 
teleconferencing, in August 2004.  The transcript of the 
hearing is associated with the veteran's VA claims folder.  
During the hearing, the veteran's representative indicated 
that the veteran had pertinent evidence to submit to the 
Board, namely a report from Dr. C.L.O. and a physical therapy 
note from McDonough District Hospital.  The veteran's 
representative indicated that initial RO consideration of 
this evidence was being waived.  See the veteran's personal 
hearing transcript at 3 and 13.  Therefore, the Board may 
consider this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304 (2004). 


FINDINGS OF FACT

1.  The veteran's right knee disability is currently 
manifested by subjective complaints of pain and stiffness 
with occasional effusion.

2.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain and stiffness.

3.  The evidence does not show that the veteran's 
degenerative joint disease of the bilateral knees is so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.

4.  The medical evidence of record does not indicate that a 
medical nexus exists between a right hip disability and the 
veteran's service-connected degenerative joint disease of the 
knees.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
degenerative joint disease of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

2.  The criteria for an increased disability rating for 
degenerative joint disease of the left knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).

4.  A right hip disability was not incurred as a result of 
service-connected degenerative joint disease of the knees.  
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right and left knee 
disabilities should be rated higher than their currently 
assigned 10 percent disability ratings.  He is also seeking 
entitlement to service connection for a right hip disability 
on a secondary basis.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issues and render a decision.



The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  



The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2004 statement of the case (SOC) [in 
regards to the secondary service connection claim] and the 
March 2004 SOC [in regards to the increased rating claims] of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  .

More significantly, letters were sent to the veteran in 
February 2003 and September 2003 which were specifically 
intended to address the requirements of the VCAA.  The 
February 2003 letter detailed the evidentiary requirements 
for an increased rating claim.  Specifically, the February 
2003 letter stated: "To establish entitlement to an 
increased evaluation for your service-connected disability, 
the evidence must show that your service-connected condition 
has gotten worse."  

The September 2003 VCAA letter referred to the service 
connection claim.  
[The Board notes in passing that the September 2003 VCAA 
letter indicated that the RO was working on the veteran's 
claim for entitlement to service connection for a left hip 
condition.  The veteran subsequently indicated in an October 
2003 statement that his claim involved his right hip, not his 
left hip.  The RO noted this change in the February 2004 SOC, 
which additionally detailed the evidentiary requirements for 
secondary service connection claims.]  

Thus, the February 2003 and September 2003 letters, along 
with the February 2004 SOC for the secondary service 
connection claim and the March 2004 SOC for the increased 
rating claims, not only notified the veteran of the evidence 
already of record, but also notified him specifically of the 
additional evidence that was needed in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The February 
2003 letter stated "If they are needed for your claim, we're 
requesting all records held by Federal agencies to include 
your service medical records or other military records, and 
medical records at VA hospitals."  The letter added "If you 
have recently received treatment at a Department of Veterans 
Affairs facility or treatment authorized by the Department of 
Veterans Affairs, please furnish the dates and places of 
treatment.  We will then obtain the necessary reports of such 
treatment."  The February 2003 letter also indicated that 
the RO had requested a medical examination for the veteran at 
the VA medical facility nearest to him, and instructed him of 
the consequences of his failure to report for a VA 
examination.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The February 2003 letter informed the veteran that the RO was 
"making reasonable efforts to help you get private records 
or evidence necessary to support your claim.  We'll tell you 
if we are unable to get records that we requested."  The 
September 2003 specifically asked that the veteran complete a 
release for Drs. W., R. and C., identified by the veteran as 
his treating physicians.  The September 2003 letter also 
emphasized that the veteran must give enough information 
about these records so that the RO could request them on his 
behalf, and that it was the veteran's responsibility to 
ensure the RO received all records that were not in the 
possession of a Federal department or agency.  Copies of VA 
Form 21-4142, Authorization to Release Information, were 
enclosed with both letters for the veteran to complete and 
sign for the release of records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The February 2003 letter concerning the 
veteran's increased rating claims requested: "If you have 
not recently been examined or treated by a doctor and you 
cannot submit other evidence of increased disability, you may 
submit your own statement.  This should completely describe 
your symptoms, their frequency and severity, an other 
involvement, extension and additional disablement caused by 
your disability."  The September 2003 letter concerning the 
veteran's secondary service connection claim requested:  
"Send us any medical reports you have." The Board believes 
that these requests comply with the requirements of 38 C.F.R. 
§ 3.159(b) in that they informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the February 2003 and September 2003 
letters together properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claims, 
and they properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
Even though both letters requested a response within 30 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one year period 
has since elapsed.  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in May 2003, prior to the expiration of 
the one-year period following the February 2003 notification 
letter, does not render the RO's notice invalid or 
inadequate.  
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 
38 U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The RO has obtained the veteran's VA 
and private treatment records.  The veteran was provided VA 
medical examinations in May 2002 and March 2003, the results 
of which will be referred to below.  The reports of the 
medical examinations reflect that the examiner recorded the 
veteran's past medical history, noted his current complaints, 
conducted physical examinations and rendered appropriate 
diagnoses and opinions.  
	
In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2004).  The veteran provided testimony at 
a personal hearing that was conducted by means of video 
teleconferencing from the Chicago RO in August 2004.  The 
veteran has not indicated any additional evidence that is 
pertinent to his claims.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Factual background

A review of the claims folder shows the veteran injured his 
kneecaps in a motor vehicle accident during active duty.  In 
an April 2001 rating decision, the RO granted service 
connection for degenerative joint disease of the bilateral 
knees and assigned a 10 percent rating under Diagnostic Code 
5010.  The veteran was awarded separate 10 percent 
disabilities for each knee under Diagnostic Code 5003 in a 
February 2004 rating decision.

Pertinent evidence obtained in connection with the present 
appeal consists of the veteran's May 2002 and March 2003 VA 
examinations; recent private treatment records; and the 
veteran's own statements.  Prior-dated examination reports of 
record have also been considered, their findings are similar 
as to symptomatology associated with the veteran's service-
connected right and left knee disabilities.

A June 2001 private treatment record shows that there was no 
leg length discrepancy.  The impression was right knee 
arthrosis and right hip pain.  

The veteran presented for a VA joints examination in May 2002 
complaining of bilateral knee pain with morning stiffness, as 
well as right hip pain.  The examiner reviewed X-rays of the 
right hip from July 2001 that showed minimal spurring about 
the right hip.  Physical examination revealed no leg length 
discrepancies.  
The impression was right hip trochanteric bursitis.  The 
examiner opined that it was less likely than not that the 
veteran's right hip disability was a consequence of his 
bilateral knee condition, since the veteran had equal leg 
length.  

The veteran presented for a second VA joints examination in 
March 2003, complaining of bilateral knee pain with stiffness 
and occasional effusion of the right knee.  There was no 
redness, heat or locking of the knees.  The veteran also 
complained of right hip pain.  He reported no use of 
crutches, braces or canes.  The veteran reported being able 
to complete housework and yard work, and indicated that he 
played golf.  Physical examination of the knees showed no 
evident effusion.  There was tenderness to palpation along 
the medial joint lines bilaterally.  Range of motion testing 
of the left knee revealed flexion to 135 degrees without 
pain; flexion of the right knee was to 120 degrees with pain 
at 105 degrees.  There was no ligamentous laxity appreciated.  
The impression was degenerative changes of the bilateral 
knees and right hip.

The veteran testified by means of video teleconferencing from 
the Chicago RO in August 2004.  He complained of constant 
pain of the knees and hip, and stated that he had difficulty 
walking and climbing stairs.  He specifically denied that his 
knees gave out.  

In an August 2004 statement, Dr. C.L.O. indicated that the 
veteran's had severe degenerative joint disease of the lumbar 
spine.  Dr. C.L.O. then went on to say: "The veterans [sic] 
are concerned that his right knee, right hip and his low back 
are secondary to injuries he sustained with his left knee 
back in the 60s and my answer to that is yes."  Dr. C.L.O. 
then went on to say: "It is my medical opinion that [the 
veteran's] right hip pain is more related to his back in a 
more probable than not fashion and the abnormal gait pattern 
that he has due to the chronicity of the left knee injury and 
now the right severe knee pain.  Again, I think this is more 
probable than not."

A statement from K.W., a physical therapist at McDonough 
District Hospital, dated October 2004 indicated that "it is 
possible that abnormal gait, over long periods of time, due 
to knee injury, may cause abnormal stress and degeneration of 
the lumbar spine."

1.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the right 
knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left 
knee, currently evaluated as 10 percent disabling.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's service-connected degenerative joint disease of 
right knee and left knee are each currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  

Diagnostic Code 5003 specifies that arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  In the absence of limitation of 
motion, a 10 percent rating may be assigned for arthritis 
with X-ray evidence of involvement of a major joint.  For the 
purpose of rating disabilities due to arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2004).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a (2004).

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.  38 C.F.R. § 4.71a (2004).

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2004).

Rating musculoskeletal disabilities 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004).

Analysis

The veteran seeks increased disability ratings for the 
service-connected degenerative joint disease of the right and 
left knees.  He complains of pain and stiffness.  



Assignment of diagnostic code

As noted above, the veteran's service-connected degenerative 
joint disease of the right knee and left knee has been 
separately rated by the RO under Diagnostic Code 5003.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

There is no other diagnosis of a chronic disease of record 
besides degenerative joint disease of the knees.  This is 
precisely contemplated in Diagnostic Code 5003.  No other 
diagnostic code is reasonably applicable to the veteran's 
disability.  In particular, Diagnostic Code 5257 [knee, other 
impairment of] is not applicable, because there is no 
instability or laxity.  The March 2003 VA examiner noted 
there was no evidence of ligament instability on physical 
examination.  

The Board observes in passing that Diagnostic Code 5010, 
traumatic arthritis, nominally applies because the veteran's 
arthritis originated due to trauma in service, specifically 
the in-service automobile accident.  However, Diagnostic Code 
5010 calls for rating traumatic arthritis as degenerative 
arthritis under Diagnostic Code 5003.

Therefore, the Board will continue to rate the veteran under 
Diagnostic Code 5003 in the absence of any other diagnosis.  
Neither the veteran or his representative have argued for the 
use of a different Diagnostic Code.  



Schedular rating

The veteran's service-connected knee disabilities are each 
currently rated as 10 percent disabling.  

As discussed above, under Diagnostic Code 5003, degenerative 
arthritis of the knee is ordinarily rated based upon 
limitation of motion.  In this case, however, limitation of 
motion to a compensable degree is not demonstrated.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Specifically, there is virtually no limitation of motion in 
the left knee [flexion of 135 degrees versus normal 140 
degrees during the March 2003 examination] and the limitation 
of motion in the right knee was not to a compensable degree 
[flexion of the right knee was to 120 degrees; a 10 percent 
rating calls for a 10 percent rating where flexion is limited 
to 45 degrees].  

Diagnostic Code 5003 further states that when limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application with X-ray evidence of arthritis.  X-rays taken 
in July 2001 of the right knee and March 2003 of the left 
knee show the presence of arthritis.  Therefore, a 10 percent 
disability rating, but no more, is warranted under Diagnostic 
Code 5003 for each knee.
 
DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2004). See DeLuca, supra.  

The veteran has complained of bilateral knee pain.  However, 
there is no evidence that such symptomatology warrants the 
assignment of additional disability.  The March 2003 VA 
examiner noted that the veteran had a left knee was limited 
to 135 degrees flexion with no of pain, and the right knee 
was only limited to 105 degrees flexion with consideration of 
pain.  Thus, even when limitation due to pain is taken into 
consideration, a noncompensable rating is warranted.  

Nor is there support in the objective medical evidence for an 
increased rating based on evidence of functional loss due to 
loss of motion, fatigability, weakness, incoordination and 
the like.  No such symptomatology has been identified on 
objective examination.  The veteran currently reports pain 
and stiffness in his knees. Thus, there is no objective basis 
on which to assign a higher level of disability based on 
38 C.F.R. § § 4.40, 4.45 and 4.59.

Extraschedular rating consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the February 2004 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the increased rating issues on 
appeal.  See VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's degenerative joint disease of the bilateral 
knees.  The May 2002/March 2003 VA examiner did not indicate 
that the veteran's degenerative joint disease of the knees is 
in any way out of the ordinary clinically, nor was such 
demonstrated in the VA medical treatment records.  There also 
is no evidence of hospitalization for the veteran's 
degenerative joint disease of the knees, either in the recent 
or the remote past.  

With respect to interference with employment, prior private 
treatment records indicate that the veteran was employed as a 
schoolteacher post-service until his retirement in 1985.  
There is no indication in the medical evidence that the 
veteran's service-connected degenerative joint disease of the 
bilateral knees markedly interferes with his ability to work.  
Although the Board has no reason to doubt that that the 
veteran's degenerative joint disease of the knees is painful 
and inconvenient, such level of industrial impairment is 
specifically contemplated in the currently assigned separate 
10 percent ratings.  See Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, referral for extraschedular evaluation is not 
warranted for the veteran's degenerative joint disease of the 
knees.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to increased ratings for his 
service-connected degenerative joint disease of the knees.  
The benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  The benefit 
sought on appeal is accordingly denied.

3.  Entitlement to service connection for a right hip 
disability, claimed as secondary to service-connected 
degenerative joint disease of the bilateral knees.

Pertinent laws and regulations

Secondary service connection 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability. 38 C.F.R. § 3.310(a) (2004); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

Analysis

As an initial matter, the Board notes that the veteran has 
pursued this claim strictly on the basis of secondary service 
connection.  He does not contend, and the evidence does not 
demonstrate, that his right hip disability existed during his 
military service or within the one year presumptive period 
after such service.  See 38 C.F.R. § 3.309(a) (2004).  

With respect to Wallin element (1), current disability, there 
is evidence that the veteran was diagnosed with right hip 
trochanteric bursitis in May 2002, and a March 2003 X-ray 
evidences degenerative changes in the right hip.  Wallin 
element (1) is accordingly satisfied.

With respect to Wallin element (2), a service-connected 
disability, the veteran is service-connected for degenerative 
joint disease of the knees.  Wallin element (2) is 
accordingly satisfied.

With respect to critical Wallin element (3), for reasons 
expressed immediately below the Board finds that the 
competent medical evidence in this case shows that there does 
not exist a contributory relationship between the service-
connected degenerative joint disease of the knees and a right 
hip disability.
  
The May 2002 VA examiner specifically opined that the 
veteran's right hip disability was not related to the 
veteran's degenerative joint disease of the knees, as the 
veteran's leg length was equal.   [Both private and VA 
medical records specifically indicate that leg length is in 
fact equal.]    

In support of his claim, the veteran points to a statement by 
Dr. C.L.O. made in September 2004 and a statement from 
physical therapist K.W. made in October 2004.   

Dr. C.L.O. stated: "the veterans [sic] are concerned that 
his right knee, right hip and his low back are secondary to 
injuries he sustained with his left knee back in the 60s and 
my answer to that is yes."  K.W. stated that "abnormal 
gait, over long periods of time, due to knee injury, may 
cause abnormal stress and degeneration of the lumbar spine."  

For reasons explained immediately below, the Board assigns 
little weight of probative value to these opinions.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
the Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Dr. C.L.O. merely answered "yes" to the general question as 
to the relationship between the service-connected left knee 
disability and the right hip disability.  He gave no cogent 
explanation in support of his opinion and failed to relate 
his opinion to the veteran's specific medical history and 
circumstances.  He even acknowledged such when he stated that 
"I do not have his veteran's service record, but I have 
discussed that history at length with the patient."  The 
discussion of the veteran's history was obviously based on 
inaccuracies, as Dr. C.L.O. stated in the September 2004 
letter that the veteran's left knee was injured in service in 
the 1960s.  In fact, service medical records show that both 
of the veteran's knees were injured in service in 1953.    

Moreover, after concluding that there was a relationship 
between the veteran's right hip and his degenerative joint 
disease of the left knee, Dr. C.L.O. went on to say: "the 
fact that his left knee being painful for so many years 
overloaded his right knee and the limping and the disability 
with the left knee and then the right knee also contributed 
significantly to his back pain" (emphasis added).  The 
veteran is not claiming secondary service connection for a 
back condition.  Thus, Dr. C.L.O. specifically attributes the 
veteran's back problem, not his right hip disability, to the 
service-connected knee disability.  

K.W. made the same point when she stated that the veteran's 
knee problems "may cause abnormal stress and degeneration of 
the lumbar spine."  The veteran's right hip disability is 
not mentioned by K.W.  K.W.'s opinion is simply not relevant 
to the issue before the Board.

Therefore, the only statement made in support of the 
veteran's claim is the statement made by Dr. C.L.O., without 
elaboration, that the veteran's right hip disability is due 
to a left knee injury in service in the "1960s".  The 
inaccuracies in Dr. C.L.O.'s opinion have already been noted 
above.  

This is in contrast to the VA physician's opinion given in 
May 2002, which is based on a thorough review of the claims 
folder and a thorough examination of the veteran, and gives a 
specific reason, namely equal leg length, as to why the 
veteran's right hip disability is not a result of his 
service-connected knee disability.  The Board therefore 
affords greater probative value to the VA examiner's opinion.  

To the extent that the veteran himself is attempting to 
provide a nexus between his right hip disability and his 
service-connected degenerative joint disease of the knees, 
his statements are not probative of a nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  

Conclusion

In summary, in regards to the veteran's secondary service 
connection claim for his right hip disability, Wallin element 
(3) has not been met, and the claim fails on that basis.  

For the reasons and bases which have been expressed above, 
the preponderance of the evidence is against this claim.  The 
benefit sought on appeal is accordingly denied.






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for degenerative joint 
disease of the right knee is denied.

Entitlement to an increased rating for degenerative joint 
disease of the left knee is denied.

Entitlement to service connection for a right hip disability, 
claimed as secondary to service-connected degenerative joint 
disease of the bilateral knees, is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


